Title: From Thomas Jefferson to R.R. Glinn, 10 May 1821
From: Jefferson, Thomas
To: Glinn, R.R.


Messrs Glinn & co.
Monticello
May 10. 21.
The acknolegement of your favor of Apr. 26. has been delayed by an absence of some time from home, to which I am but just returned. my note to mrs Laporte was given on the assurance she meant to set up a grocery store in Charlottesville and this was to assist her beginning. having removed from the neighborhood I had not supposed she had made use of my note, and recieving no information about it, I had not known the date of the credit, or I should have prepared to meet it in time. this however will occasion little delay, I only await the return of the boats of our river, now all down, to send by them a deposit of flour to my correspondent in Richmond, Capt Bernard Peyton, and I will send you at the same time an order for the money. with this assurance be pleased to accept that of my great respect.Th: Jefferson